Citation Nr: 0524775	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  03-32 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to dependency and indemnity (DIC) compensation 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service in the United States 
Navy from June 1955 to September 1956 and also, apparently, 
served as a guerrilla with the Philippine Army from November 
1942 to May 1945.  He died in March 2002.

The appellant, who is claiming benefits as the veteran's 
widow, appealed rating decisions issued in September 2002, 
June 2003, and May 2004 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines. 

In October 2004, the Board granted the appellant's motion to 
advance her appeal on the Board's docket, pursuant to 
38 C.F.R. § 20.900 (c) (2004).

In a November 2004 decision, the Board denied the appellant's 
claims for service connection for the cause of the veteran's 
death, accrued benefits, and non-service-connected death 
pension.  At that time, the Board remanded the appellant's 
claim for DIC under 38 U.S.C.A. § 1318 to the RO for further 
procedural development.


FINDINGS OF FACT

1.  A March 2002 certificate of death indicates that the 
decedent died in March 2002, at age 75, with the immediate 
cause of death reported as cerebrovascular disease due to 
essential hypertension.  Another death certificate submitted 
by the appellant in October 2003 indicates that the 
underlying cause of the veteran's death was stress, and that 
paranoid schizophrenia was a significant condition 
contributing to death.

2.  At the time of the veteran's death, he was service 
connected for paranoid schizophrenia, evaluated as 100 
percent disabling, with additional special monthly 
compensation on account of being in need of regular aid and 
attendance, in effect since June 1997.

3.  Based upon the evidence on file at the time of the 
veteran's death, he was not in receipt of, or entitled to 
receive, a 100 percent service-connected disability 
evaluation for the period of 10 years immediately prior to 
his death.


CONCLUSION OF LAW

The requirements for entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318 have 
not been met.  38 U.S.C.A. §§ 1318, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.22(a) (as in effect prior to and after 
Jan. 21, 2000), 3.102, 3.159, 20.1106 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant essentially contends that VA erred in 
determining that the veteran was ever in full remission of 
his service-connected psychiatric disability.  She asserts 
that the 30 percent rating assigned effective May 1986 did 
not accurately reflect the veteran's true disability level.  
She appears to further contend that the veteran's condition 
warranted a total disability rating at that time.




I.  Factual Background

The record reflects that, in a January 1957 rating decision, 
the RO granted the veteran service connection and a 100 
percent disability rating for schizophrenic reaction, 
paranoid type, effective from October 1956.  

In June 1958, the RO assigned a 70 percent evaluation for the 
veteran's service-connected psychiatric disability, effective 
from August 1958, upon review of a June 1958 VA examination 
report indicating that the veteran was logical, rational, and 
oriented, and that his disability was in partial remission.  

Then, in a June 1960 rating action, the RO assigned a 50 
percent evaluation for the veteran's service-connected 
psychiatric disability, upon review of a June 1960 VA 
examination report that described his disability as in 
partial remission.  

The record shows that, in a November 1962 rating decision, 
the RO awarded a 30 percent evaluation for the veteran's 
service-connected psychiatric disability, effective from 
January 1963, upon review of clinical records indicating that 
he was competent, and a June 1962 VA examination report that 
found him well oriented.

In a November 1964 decision, the RO assigned a noncompensable 
disability evaluation for the veteran's service-connected 
paranoid schizophrenia, effective from February 1965, upon 
review of findings of an October 1964 VA examination report 
indicating that the veteran was coherent and oriented, with 
an appropriate affect and a good memory.  

A May 1982 rating decision confirmed and continued the 
previously assigned noncompensable rating based, in large 
part, upon findings of an April 1982 VA examination that 
found the veteran coherent, relevant, oriented, and 
competent.


Then, in May 1986, the RO received a letter from the 
appellant indicating that the veteran was violent and his 
condition had deteriorated.  In a March 1987 rating decision, 
the RO awarded a 30 percent evaluation for the veteran's 
service-connected paranoid schizophrenia, effective from May 
1986.  

In a November 1997 rating action, the RO awarded a 100 
percent disability evaluation for the veteran's psychiatric 
disability, effective from June 1997.  In March 2000, special 
monthly compensation based on the need for regular aid and 
attendance was granted, effective from June 1997.  

As noted above, the veteran died from cerebrovascular disease 
due to essential hypertension in March 2002.  On April 26, 
2002, the RO received the appellant's claim for VA benefits 
due to the veteran's death. 

During her October 2003 personal hearing at the RO, and in 
her written statements in support of her claim - including a 
December 2004 written statement, the appellant appears to 
have argued that the 30 percent rating assigned to the 
veteran's disability, effective in May 1986, did not 
accurately represent his level of disability.  She maintains 
that VA inaccurately determined the veteran's psychiatric 
disability to be in full remission for more than 20 years, 
and that his yearly examinations at VA outpatient clinics 
were not reliable gauges of his level of disability.  The 
appellant testified that the veteran was totally disabled 
when he was discharged from active service in September 1956.  
The appellant said she married the veteran in November 1958 
when he appeared lucid, but that he soon displayed a violent 
temper.  She submitted several graphs that she asserts 
represent the course of his illness and VA disability 
ratings.  


II.  Legal Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below. 

In June 2002, and in April and October 2003, the RO provided 
the appellant with correspondence essentially outlining the 
duty-to-assist requirements of the VCAA.  The RO issued a 
detailed May 2005 statement of the case (SOC), in which she 
and her representative were advised of all the pertinent laws 
and regulations.  
 
We therefore believe that appropriate notice has been given 
in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claim, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
eligibility for DIC pursuant to 38 U.S.C.A. § 1318.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the May 2005 SOC contained pertinent language 
from the new duty-to-assist regulation codified at 38 C.F.R. 
§ 3.159 (2004).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  All the above notice documents must be read 
in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In fact, in a November 2003 
signed statement, the appellant said that she had "no more" 
evidence to submit.  Thus, for these reasons, any failure in 
the timing or language of VCAA notice by the RO constituted 
harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter again 
for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

As noted above, the record indicates that the veteran, whose 
active military service extended from June 1955 to September 
1956, and evidently also earlier, from November 1942 to May 
1945, died in March 2002.  According to a March 2002 
certificate of death, the veteran died from cerebrovascular 
disease due to essential hypertension.  Another death 
certificate, submitted by the appellant in October 2003, 
indicates that the underlying cause of the veteran's death 
was stress, and that paranoid schizophrenia was a significant 
condition contributing to death.

In an unappealed November 2004 decision, the Board denied the 
appellant's claims for service connection for the cause of 
the veteran's death, for accrued benefits, and for non-
service-connected death pension benefits.

At the time of his death, the veteran was service connected 
for paranoid schizophrenia, evaluated as 100 percent 
disabling with additional special monthly compensation on 
account of being in need of regular aid and attendance, in 
effect since June 1997.

The appellant filed her claim for VA benefits in respect of 
the veteran's death on April 26, 2002.

A surviving spouse may be entitled, pursuant to 38 U.S.C.A. § 
1318 and 38 C.F.R. § 3.22, to receive DIC benefits as if the 
veteran's death were service-connected, if the decedent had 
been entitled to receive 100 percent disability compensation 
based upon service-connected disability at the time of death 
and for a period of 10 consecutive years immediately prior to 
death, although the decedent was for some reason (other than 
willful misconduct) not in actual receipt of that 100 percent 
compensation throughout that 10-year period.

As noted above, in April 2002 the appellant submitted a claim 
for DIC on the basis that the cause of the veteran's death 
was service-connected, and also claimed DIC under the 
provisions of 38 U.S.C.A. § 1318.

During the pendency of her appeal, there was a change in the 
law regarding her appeal for DIC benefits under section 1318.  
Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the Court of Appeals for Veterans Claims found 
that a surviving spouse can attempt to demonstrate that the 
veteran hypothetically would have been entitled to a 
different decision on a service-connected-rating issue, based 
upon evidence in the claims folder or in VA custody prior to 
the veteran's death and the law then applicable or 
subsequently made retroactively applicable.  Green v. Brown, 
10 Vet. App. 111, 118-19 (1997).  In such cases, the Court 
held that the claimant could assert a hypothetical basis for 
the veteran's entitlement to a total disability rating for 
the 10 years immediately preceding his death.  Cole v. West, 
13 Vet. App. 268, 278 (1999).

In January 2000, VA amended 38 C.F.R. § 3.22 (the 
implementing regulation for 38 U.S.C.A. § 1318) to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time required by 38 U.S.C.A. § 1318, or would have 
established such right but for clear and unmistakable error 
(CUE) in the adjudication of a claim or claims.  See 65 Fed. 
Reg. 3,388 (Jan. 21, 2000).  The regulation, as amended, 
specifically prohibits "hypothetical entitlement" as an 
additional basis for establishing eligibility.  

Prolonged litigation ensued, and included a stay of 
proceedings involving claims for DIC benefits under 38 
U.S.C.A. § 1318 where the outcome was dependent upon 38 
C.F.R. § 3.22.  See Hix v. West, 12 Vet. App. 138, 141 
(1999), aff'd sub nom. Hix v. Gober, 225 F.3rd. 1277 (Fed. 
Cir. 2000), holding that for the purpose of determining 
whether a survivor is entitled to "enhanced" DIC benefits 
under 38 U.S.C.A. § 1311(a)(2) (veteran required to have been 
rated totally disabled for a continuous period of eight years 
prior to death) the implementing regulation, 38 C.F.R. § 
20.1106, permitted "hypothetical entitlement".

However, in National Organization of Veterans' Advocates v. 
Secretary of Veterans Affairs, 260 F. 3d 1365 (Fed. Cir. 
2001) (NOVA I), the Federal Circuit concluded that the 
revised 38 C.F.R. § 3.22 was inconsistent with 38 C.F.R. § 
20.1106, which interpreted a virtually identical veterans 
benefit statute, 38 U.S.C.A. § 1311(a)(2), and that VA had 
failed to explain its rationale for interpreting these 
virtually identical statutes (sections 1311 and 1318) in 
conflicting ways.  The Federal Circuit directed VA to stay 
all proceedings involving claims for DIC benefits under 38 
U.S.C.A. § 1318 where the outcome was dependent upon 38 
C.F.R. § 3.22, pending the conclusion of expedited rule 
making.  On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to 
provide that there may be no "hypothetical" determinations 
as to whether a deceased veteran had been totally disabled 
for eight years prior to death so that the surviving spouse 
could qualify for the enhanced DIC benefit available under 38 
U.S.C.A. § 1311(a)(2).  See 67 Fed. Reg. 16,309-17 (now 
codified at 38 C.F.R. § 20.1106 (2004).

Then, the Federal Circuit, in National Organization of 
Veterans' Advocates v. Secretary of Veterans Affairs, 314 F. 
3d 1373 (Fed. Cir. 2003) (NOVA II), found that VA had 
determined that the two statutes at issue should be similarly 
interpreted, and had amended 38 C.F.R. § 20.1106 to provide 
that claims under section 1311(a)(2), like claims under 
section 1318, will be decided taking into account prior 
determinations issued during the veteran's lifetime.  The 
Federal Circuit held that VA could properly construe the 
language of 1311(a)(2) and 1318 to bar "hypothetical 
entitlement" claims.  See also 38 U.S.C.A. §§ 1311(a) and 
1318 (2004).  Subsequently, the Board's stay was lifted for 
all claims for benefits under 38 U.S.C.A. § 1318 where the 
decision would have required a hypothetical determination as 
to eligibility.  See Rodriquez v. Nicholson, No. 03-1276 
(Aug. 5, 2005) (holding that it was not proper to apply the 
amended version of 38 C.F.R. § 3.22 to claims for DIC that 
were pending when the amended regulation went into effect; 
that the hypothetical entitlement theory must be considered 
and applied with respect to § 1318 DIC claims filed prior to 
January 21, 2000; and that, on and after that date, 
hypothetical entitlement claims are not authorized).

The Board was previously concerned that, because the 
appellant's claim and appeal were filed before the regulatory 
change occurred, she might be entitled to application of 
whichever version is more favorable to her.  Under current 
precedents, when a law or regulation changes during the 
pendency of a claim for VA benefits and the regulation 
substantively affects the claim, the claimant is entitled to 
consideration of her claim under both the old and new 
versions of the regulation.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits.").

The Board notes that the RO received the appellant's claim 
for DIC benefits in April 2002, and that much of the above-
described evolution of analysis for 38 U.S.C.A. § 1318 claims 
occurred before the receipt of her claim.  However, in this 
case, the Board finds that the general rule is not for 
application.  As discussed above, the Federal Circuit has 
found that VA's action in amending the regulations in 
question was interpretative, rather than substantive, in 
nature.  That is, the amendments clarified VA's earlier 
interpretation of the statute, which was to bar 
"hypothetical entitlement" claims.  See NOVA I, 260 F.3d at 
1376-77.  In addition, the Federal Circuit found that VA was 
not bound by the prior Court decisions, such as Green and 
Cole, which had construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 
3.22 in a way antithetical to the agency's interpretation, 
and was free to challenge them, to include through the route 
of rule making.  Id. at 1374.  See Rodriquez v. Nicholson, 
supra. 

Thus, to the extent there has been any change in the law or 
regulations relevant to the claim, the changes are not of the 
material type that altered the appellant's rights, but, 
rather, they merely clarified those rights.  

The record reflects that, in January 1957, the RO granted 
service connection and a 100 percent disability rating for 
schizophrenic reaction, paranoid type, and effective from 
October 1956.  In June 1958, the RO assigned a 70 percent 
evaluation for the service-connected psychiatric disability.  
Then in a June 1960 rating action, the RO assigned a 50 
percent evaluation for the veteran's service-connected 
psychiatric disability.  The record further shows that, in a 
November 1962 rating decision, the RO awarded a 30 percent 
evaluation for the service-connected disability.  In a 
November 1964 decision, the RO assigned a noncompensable 
disability evaluation effective from February 1965.  Then, in 
a March 1987 rating decision, the RO assigned a 30 percent 
evaluation for the veteran's service-connected paranoid 
schizophrenia, effective from May 1986.  In a November 1997 
rating action, the RO awarded a 100 percent disability 
evaluation effective from June 1997.  In March 2000, special 
monthly compensation based on the need for regular aid and 
attendance was awarded to the veteran, effective from June 
1997.  

The record clearly reflects that the course of the veteran's 
service-connected psychiatric disability has ebbed and flowed 
and, at the time of his death, his service-connected 
schizophrenia was rated as 100 percent disabling.  However, 
it was not continuously rated 100 percent for a period of at 
least 10 years before his death.

To the extent that the appellant might assert that the 
veteran's service-connected disability would have been 
evaluated as 100 percent disabling for at least 10 years 
prior to his death if a claim had been filed, such an 
allegation is tantamount to a "hypothetical claim" for 
entitlement, which is excluded from consideration.  See NOVA 
II, 314 F.3d 1379-80.  Accordingly, the appellant's claim 
under section 1318 may not be considered under the 
hypothetical entitlement theory.

In view of the foregoing, the Board finds that the criteria 
for an award of DIC under the provisions of 38 U.S.C.A. § 
1318 are not met.  That is, the veteran, who died many years 
after his separation from service, did not have service-
connected disabilities rated as 100 percent disabling for at 
least 10 years prior to his death, as required by 38 U.S.C.A. 
§ 1318 and 38 C.F.R. § 3.22.  Accordingly, the appellant's 
claim must be denied for lack of legal merit.  The Court has 
held that, when the law and not the evidence is dispositive, 
a claim for entitlement to VA benefits should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the law is 
dispositive of the instant case, as related to the claim for 
DIC benefits, the benefit-of-the-doubt rule is not for 
application.


ORDER

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


